DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines are not clear and they are difficult to distinguish different parts in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karubian et al. (3,857,177) (“Karubian”).

Regarding claim 1, Karubian teaches a tool head for a hand-guided implement, comprising: a first rotatably mounted tool (36); a second rotatably mounted tool (37); a first linkage (49); and a second linkage (55), wherein the first tool is drivable via the first linkage and wherein the second tool is drivable via the second linkage, wherein the tools are drivable via the linkages so as to rotate back and forth in opposite directions about a common rotational axis, wherein the first linkage comprises a first drive member (28) and a first coupling member (49) and wherein the second linkage comprises a second drive member (30) and a second coupling member (55), wherein the first drive member and the second drive member are mounted rotatingly about a common 

Regarding claim 2, Karubian teaches the first drive member (28) has a first drive member axis that connects the coupling drive axis to the first link axis, and the second drive member(30) has a second drive member axis that connects the coupling drive axis to {00263439 }32the third link axis, and an angle between the first drive member axis and the second drive member axis is smaller than 180 degrees (see figure 3).  

Regarding claim 3, Karubian teaches the first coupling member (49) has a first coupling member axis (along 49) that connects the first link axis to the second link axis (along 50), and the second coupling member (55) has a second coupling member axis that connects the third link axis to the fourth link axis (along 54), wherein the two linkages are arranged so that a first drive angle between the first drive member axis and the first coupling member axis, and a second drive angle between the second drive member 

Regarding claim 4, Karubian teaches a transmission including a drive pinion (24) and a ring gear (30), wherein the ring gear is connected in a rotationally secure manner to the drive members (55, 49) of the linkages.  


Regarding claim 8, Karubian teaches an output member (54) that couples at least one of the coupling members to an assigned one of the tools (37), wherein the output member is connected in a rotationally secure manner to the assigned tool.  

Regarding claim 9, Karubian teaches the output member is pivotable through less than 360 degrees about the rotational axis.  

Regarding claim 11, Karubian teaches at least one of the tools has at least one cutting edge, which, upon each movement in one direction, brushes over two counter edges of the other of the tools.  

Regarding claim 12, Karubian teaches an implement, comprising: a drive motor (21) having a drive shaft; and a tool head including a drive pinion (23), a first rotatably mounted tool (36), a second rotatably mounted tool (37), a first linkage (49) and a second linkage (55), wherein the first tool is drivable via the first linkage and the second .


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filipowers (2017/0196166).


Regarding claim 15, Fillipowers teaches a tool head for a hand-guided implement, comprising: at least one rotatably mounted tool (14), wherein the at least one tool is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karubian et al. (3,857,177) (“Karubian”).


Regarding claim 5, Karubian teaches the invention as described above but fails to teach the ring gear has a radius at least 3.5 times a distance of the first link axis from the coupling drive axis.  However, it would have been an obvious matter of design choice to the ring gear radius 3.5 times a distance of the first link axis from the coupling drive axis, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

Regarding claim 6, Karubian teaches at least one portion of the ring gear is arranged between the drive members and the tools (36, 37).  

Regarding claim 7, Karubian teaches the drive pinion (24) meshes with the ring gear (30), and the drive pinion has a connecting contour for a rotationally secure connection to a drive shaft of an implement.  

Regarding claim 13, Karubian teaches the invention as described above but fails to teach the drive pinion is drivable at a rotation speed of at least 5,000 revolutions per minute.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to drive the pinion of Karubian at 5000 RPM, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.   In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, Karubian teaches the invention as described above but fails to teach the drive motor has a motor output shaft, wherein the motor output shaft has a rotation speed equal to the rotation speed of the drive pinion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to drive the pinion of Karubian at the same speed as the motor output shaft, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.   In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karubian et al. (3,857,177) (“Karubian”) in view of Terai et al. (4,998,401) (“Terai”).


Regarding claim 10, Karubian teaches the invention as described above but fails to teach a sleeve and a shaft.  Terai teaches a cutting device with a first and second tool the first tool is fixed to a sleeve (120) and the second tool is fixed to a shaft (110) which projects through the sleeve.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach one tool of Karubian .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 11, 2021